          Case 4:18-cr-00004-SWW Document 91 Filed 03/16/21 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

 UNITED STATES OF AMERICA                 *
                                          *
 V.                                       *    4:18CR00004-01 SWW
                                          *    4:21CV00031 SWW
 DEMETRIUS CRUTCHFIELD                    *


                                     ORDER

      On August 13, 2019, Defendant Demetrius Crutchfield waived indictment

and pleaded guilty to one count of being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1), as charged in the superseding information. On

December 17, 2019, the Court sentenced him to sixty months’ imprisonment,

followed by three years’ supervised release. Crutchfield appealed, arguing that the

Court erred in denying a motion to suppress and imposing a four-level

enhancement at sentencing. The Eighth Circuit affirmed. United States v.

Crutchfield, 979 F.3d 614, 617 (8th Cir. 2020). Before the Court is Crutchfield’s

motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255

[ECF No. 85]. After careful consideration, and for reasons that follow, the motion

is denied.1


      1
        The Court finds that an evidentiary hearing is unnecessary, because “the
motion and the files and records of the case conclusively show that [Crutchfield] is
entitled to no relief.” 28 U.S.C. § 2255(b).

                                         1
        Case 4:18-cr-00004-SWW Document 91 Filed 03/16/21 Page 2 of 7




                                          I.

      The indictment in this case, entered January 9, 2018, charged Crutchfield

with two counts under 18 U.S.C. § 922(g)(1). Subsequently, the Supreme Court

decided Rehaif v. United States, ––– U.S. ––––, 139 S. Ct. 2191, 204 L.Ed.2d 594

(2019), holding that in prosecuting unlawful-possession-of-firearm crimes under

§ 922(g), the government must prove that the accused knew both that he possessed

a firearm and that he belonged to the relevant category of persons prohibited from

doing so. Contrary to Rehaif, the indictment against Crutchfield, filed before the

Rehaif decision, did not allege that he had knowledge of his status as a felon.

However, Crutchfield waived the right to prosecution by indictment and pleaded

guilty to a superseding information that charged a single count under § 922(g)(1)

and specifically alleged that he knowingly possessed a firearm, while knowing that

he had been convicted of one or more felonies.

      At the start of Crutchfield’s change of plea hearing held August 13, 2019,

the Court inquired whether he had received a copy of the indictment and the

superseding information and whether he had discussed the charges with his

attorney. Crutchfield answered, “Yes.” The Court then informed Crutchfield that

the Government believed that a superseding information was necessary based on a

recent Supreme Court decision, holding that the prosecution must prove that the

accused “actually knew” that he had been convicted of a felony when he possessed

                                          2
        Case 4:18-cr-00004-SWW Document 91 Filed 03/16/21 Page 3 of 7




the firearm. After explaining the reason for the superseding information and the

Government’s burden to prove knowledge of prohibited status, the Court asked

Crutchfield whether he understood, and he answered, “Yes.” The Court then asked

Crutchfield whether he had any questions about “adding this new element to the

offense,” and Crutchfield answered, “No.”

      Next, Crutchfield affirmed that he wanted to waive his right to prosecution

by indictment and that he did so with full knowledge of the consequences, and he

signed a waiver of indictment. Finally, after being fully advised of the nature of

the crime, Crutchfield pleaded guilty to the single charge set forth in the

superseding information, and the Government dismissed the indictment.

                                          II.

      Crutchfield asserts that pursuant to the Supreme Court's decision in Rehaif v.

United States, ––– U.S. ––––, 139 S. Ct. 2191, 204 L.Ed.2d 594 (2019), the statute

of conviction is invalid, the Court lacked jurisdiction, his guilty plea was defective,

and his conviction is void. Crutchfield also claims that he received ineffective

assistance of counsel because his attorney coerced him into agreeing to an

unconstitutional plea agreement.

      A. Rehaif Claims

      Crutchfield first argues that Rehaif rendered the statute of conviction




                                           3
          Case 4:18-cr-00004-SWW Document 91 Filed 03/16/21 Page 4 of 7




invalid and unconstitutional. To the contrary, Rehaif only clarified “‘what the

statute had meant continuously since the date when it became law.” United States

v. Coleman, 961 F.3d 1024, 1027 (8th Cir. 2020) (quoting See Rivers v. Roadway

Express, Inc., 511 U.S. 298, 313 n.12, 114 S. Ct. 1510, 128 L.Ed.2d 274 (1994)).

        Second, Crutchfield argues that Rehaif rendered the Court’s jurisdiction in

this case void from the beginning. Crutchfield confuses the lack of subject matter

jurisdiction with the failure to allege elements of a crime, and his argument is

without merit. See United States v. Cotton, 535 U.S. 625, 630, 122 S. Ct. 1781,

1785 (2002) (explaining that “defects in an indictment do not deprive a court of its

power to adjudicate a case”).

        Third, Crutchfield argues that the Government constructively amended the

indictment, which was defective under Rehaif. The constructive amendment of an

indictment violates the Fifth Amendment right to be charged by a grand jury, and it

occurs when an essential element of the charged crime is altered such that the

defendant is convicted of an offense other than the one charged in the indictment.

United States v. Gill, 513 F.3d 836, 849 (8th Cir. 2008) (citing Stirone v. United

States, 361 U.S. 212, 217, 80 S. Ct. 270 (1960)). No such error occurred in this

case. Instead, Crutchfield expressly waived his right to prosecution by indictment

as required under Rule 7(b) of the Federal Rules of Criminal Procedure,2 and he


2
    Rule 7(b) provides:
                                           4
        Case 4:18-cr-00004-SWW Document 91 Filed 03/16/21 Page 5 of 7




voluntarily and knowingly pleaded guilty to a superseding information that set

forth all elements of the crime charged in compliance with Rehaif.

      Crutchfield’s guilty plea was entered in compliance with Rule 11 of the

Federal Rules of Criminal Procedure, and by pleading guilty, he waived all non-

jurisdictional defects that occurred before entry of the plea. United States v.

Limley, 510 F.3d 825, 827 (8th Cir. 2007) (“A valid guilty plea is an admission of

guilt that waives all non-jurisdictional defects and defenses.”). Each of

Crutchfield’s claims are non-jurisdictional and thus waived.

      Furthermore, Crutchfield failed to raise his Rehaif claims on direct appeal,

and to pursue them now, he must show either cause for procedural default and

actual prejudice, or actual innocence. Jennings v. United States, 696 F.3d 759, 764

(8th Cir. 2012) (citing Bousley v. United States, 523 U.S. 614, 622, 118 S. Ct.

1604, (1998)). Crutchfield does not claim actual innocence. Nor can he show

prejudice, as he cannot plausibly deny that he was ignorant of his status as a

convicted felon at the time of the offense. Crutchfield’s presentence report shows



      An offense punishable by imprisonment for more than one year may be
      prosecuted by information if the defendant--in open court and after
      being advised of the nature of the charge and of the defendant's rights-
      -waives prosecution by indictment.

Fed. R. Crim. P. 7(b).


                                          5
        Case 4:18-cr-00004-SWW Document 91 Filed 03/16/21 Page 6 of 7




that prior to committing the crime charged, he had served over a year in prison on

at least one felony conviction. United States v. Welch, 951 F.3d 901, 907 (8th Cir.

2020) (finding that, following Rehaif, the defendant could not show his substantial

rights were affected because he had previously “received and served several prison

sentences longer than one year for felony convictions”).

      Ineffective Assistance of Counsel

      Crutchfield claims that his attorney coerced him into pleading guilty and that

he repeatedly expressed to counsel his “lack of knowledge of his prohibited

status.” To establish ineffective assistance of counsel, Crutchfield must prove both

(1) deficient performance--that his counsel’s representation fell below an objective

standard of reasonableness; and (2) prejudice--that but for counsel’s

unprofessional errors, the result of the proceeding would be different. See

Strickland v. Washington, 466 U.S. 668, 688-694, 104 S. Ct. 2052, 2064-2068

(1984). “Where a guilty plea is challenged under the second prong of the

Strickland test the ‘defendant must show that . . . he would not have pleaded guilty

and would have insisted on going to trial.’” Nguyen v. United States, 114 F.3d 699,

704 (8th Cir. 1997) (quoting Hill v. Lockhart, 474 U.S. 52, 58–59, 106 S. Ct. 366,

370, 88 L.Ed.2d 203 (1985)).

      Crutchfield’s claim is flatly contradicted by representations he made during

the change-of-plea hearing. Without reservation, he acknowledged that he had

                                         6
        Case 4:18-cr-00004-SWW Document 91 Filed 03/16/21 Page 7 of 7




fully discussed the case with his attorney and that he was completely satisfied with

his counsel’s advice. The record discounts Crutchfield’s claim that his attorney

coerced him into pleading guilty and demonstrates that he was fully informed of

the elements of the crime to which he pleaded guilty and that his plea was knowing

and voluntary. Crutchfield’s allegations fail to overcome the strong presumption

of truth that attached to the statements he made in open court, and he is unable to

show ineffective assistance that prejudiced his defense. See Nguyen, 114 F.3d 699,

703-704 (8th Cir. 1997).

                                        III.

      For the reasons stated, Defendant’s motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255 [ECF No. 85] is DENIED.

      IT IS SO ORDERED THIS 16TH DAY OF MARCH, 2021.

                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE




                                          7
